             Case 20-31777 Document 3 Filed in TXSB on 03/16/20 Page 1 of 2




                               UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                            §
In re:                                                      § Chapter 11
                                                            §
TRI-POINT OIL & GAS PRODUCTION                              § Case No. 20-31777
SYSTEMS, LLC, et al.,                                       §
                                                            § (Joint Administration Pending)
                    Debtors.1                               § (Emergency Hearing Requested)

                             DEBTORS’ NOTICE OF DESIGNATION AS
                           COMPLEX CHAPTER 11 BANKRUPTCY CASES

           On March 16, 2020, the above-captioned debtors and debtors in possession (collectively,

the “Debtors”) filed voluntary petitions for relief under title 11 of the United States Code in the

United States Bankruptcy Court for the Southern District of Texas (the “Court”).                                 The

undersigned proposed counsel believes that these chapter 11 cases qualify as complex chapter 11

cases because:

       X          The Debtors have total debt of more than $10 million;

       X          There are more than 50 parties in interest in this case;

                  Claims against the debtors are publicly traded;

                  Other

           WHEREFORE, the Debtors respectfully request that the Court enter an order

substantially in the form attached hereto, granting: (i) the relief requested herein; and (ii) such

other and further relief to the Debtors as the Court may deem proper.



1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are as follows: Tri-Point Oil & Gas Production Systems, LLC (2419); FR Tri-Point, LLC (3967), Tri-
    Point Services GP, LLC (5463), and Tri-Point Services, LLC (0783). The address of the Debtors’ headquarters is:
    5555 San Felipe, Suite 1250, Houston, Texas 77056.




10446873v1
             Case 20-31777 Document 3 Filed in TXSB on 03/16/20 Page 2 of 2




Houston, Texas
Dated: March 16, 2020.
                                               PORTER HEDGES LLP

                                         By:   /s/ Joshua W. Wolfshohl
                                               Joshua W. Wolfshohl (TX 24038592)
                                               Aaron J. Power (TX 24058058)
                                               Genevieve M. Graham (TX 24085340)
                                               Michael B. Dearman (TX 24116270)
                                               1000 Main Street, 36th Floor
                                               Houston, Texas 77002
                                               Telephone: (713) 226-6000
                                               Fax: (713) 226-6248

                                               PROPOSED COUNSEL FOR DEBTORS
                                               AND DEBTORS IN POSSESSION




                                           2
10446873v1
